DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. Applicant argues that the inner wall and outer wall refer to the building plate and not the containment walls surrounding said plate, and the containment walls define the chamber as well as their upper thickness. The rejection below has been modified to reflect this interpretation, even so, Morris’ Fig. 1 embodiment still teaches the claimed invention. The build plate has a thickness defining an inner and outer wall of said plate on either side, and Fig 1 depicting an abutting engagement between the inner and outer wall with the inner and outer containment walls respectively. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 8-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2016/0368050 A1).
Re: Claim 1, Morris discloses the claimed invention including a powder bed containment system for use with a rotating direct metal laser melting (DMLM) system (Figs. 4-5), said powder bed containment system comprising:
an annular build plate (16) comprising an inner wall and an outer wall concentric with said inner wall and spaced radially apart from said inner wall (Fig. 1, plate has a thickness defining an inner and outer wall of said plate on either side); and a substantially planar build surface (top surface of plate 16) extending between said inner wall and said outer wall, said substantially planar build surface arranged to receive a weldable powder for manufacture of an object (Fig. 1);
an outer containment wall (30, 82) radially outward of said outer wall of said annular build plate, wherein said outer containment wall extends orthogonally relative to said substantially planar build surface and abuts said outer wall of said annular build plate (Fig. 1, depicts abutting engagement);
an inner containment wall (28, 80) radially inward of said inner wall of said annular build plate, wherein said inner containment wall extends orthogonally relative to said substantially planar build surface and abuts said inner wall of said annular build plate (Fig. 1, depicts abutting engagement); and
at least one actuator (24) mechanically coupled to said inner containment wall, said at least one actuator configured to raise at least one of i) said outer containment wall and ii) said inner containment wall axially relative to said substantially planar build surface during manufacture of the object (Fig. 1, Para. 
Re: Claim 2, 3, 12, and 15, Morris discloses the claimed invention except for locating a first plurality of actuators spaced radially outward of and mechanically coupled to said outer containment wall (Fig. 1). However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to locate a plurality of actuators on the outer containment wall, since such a modification has been held to be a mere duplication of the essential working parts of a device which involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further, rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re: Claim 4 and 16, Carter discloses the claimed invention locating the plurality of actuators spaced radially inward of and mechanically coupled to said inner containment wall except a second plurality of actuators. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to locate a second plurality of actuators inside the inner containment wall, since such a modification has been held to be a mere duplication of the essential working parts of a device which involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further, rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re: Claim 5 and 13, Morris discloses the claimed invention including said at least one actuator is arranged to be fixedly mounted on a support surface (26) separate from said build plate (Fig. 1).
Re: Claim 8 and 17, Morris discloses the claimed invention including a plurality of actuators spaced concentrically about and mechanically coupled to said containment walls, wherein said plurality of actuators are configured to raise said outer containment wall axially relative to said substantially planar build surface (Figs. 1, Para. 22, 34, containment walls move relative to build surface as they both have separate actuators for relative movement) except for disposed on the outer containment walls. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to locate a plurality of actuators on the outer containment wall, since such a modification has been held to be a mere rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re: Claim 9 and 18, Morris discloses the claimed invention including said outer containment wall is mechanically coupled to said inner containment wall, such that said inner containment wall is arranged to translate axially relative to said substantially planar build surface in conjunction with said outer containment wall (Figs. 1, Para. 22, both walls will move in conjunction with one another).
Re: Claim 10 and 19, Morris discloses the claimed invention including each actuator of said plurality of actuators includes a bearing transfer assembly (22) disposed between a rim of said inner containment wall and each actuator of said plurality of actuators (Fig. 1, Para. 22, bearing transfer assembly between containment wall and actuator) except for specifically disposed between an outer container wall and the actuator. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to locate a bearing transfer assembly disposed between the rim of the out containment wall and the actuator, since such a modification In re Japikse, 86 USPQ 70.
Re: Claim 11, Morris discloses the claimed invention including A powder bed containment system for use with a rotating direct metal laser melting (DMLM) system, said powder bed containment system comprising:
an annular build plate (16)  arranged to receive a weldable powder, said annular build plate including a substantially planar build surface (Fig. 1, top surface of the build plate defines a build surface);
a system of containment walls (28, 80, 30, 82) surrounding said annular build plate where each containment wall of said system of containment walls extends orthogonally relative to said substantially planar build surface and abuts said annular build plate (Fig. 1 depicts abutting engagement); and at least one actuator (24) mechanically coupled to said system of containment walls, said at least one actuator configured to raise said system of containment walls axially relative to said annular build plate during manufacture of an object from the weldable powder (Figs. 1, Para. 22, 34, containment walls move relative to build surface as they both have separate actuators for relative movement).
Re: Claim 14, Morris discloses the claimed invention including said system of containment walls comprises an outer containment wall (30) and an inner containment wall (28), said outer containment wall concentric with said inner containment wall and separated from said inner containment wall by a width, said annular build plate (16) disposed between said outer containment wall and said inner containment wall (Figs. 1, 4).
Re: Claim 20, the device of Morris is capable of performing the claimed method including a powder bed on an annular build plate in a rotating direct metal laser melting (DMLM) system (Fig. 1), said method comprising:
receiving a first layer of weldable powder on an annular build surface of the annular build plate (16), the first layer of weldable powder selectively welded on the annular build surface by a laser scanner (46) (Fig. 1-2, top surface of plate defines build surface, Para. 43, 44, laser scanner);
raising an outer containment wall (30, 82) disposed about an outer wall of the annular build plate by an incremental distance (110) (Figs. 1-2, Para. 22, 44, 46, raising walls), wherein said outer containment wall extends orthogonally relative to said substantially planar build surface and abuts said outer wall of said annular build plate (Fig. 1 depicts abutting engagement);
raising an inner containment wall (28, 80) disposed about an inner wall of the annular build plate by the incremental distance (110) (Figs. 2, Para. 22, 44, 46, raising walls) wherein said inner containment wall extends orthogonally relative to said substantially planar build surface and abuts said inner wall of said annular build plate (Fig. 1 depicts abutting engagement); and
receiving a second layer of weldable powder on the annular build surface of the annular build plate (112) (Fig. 2, Para. 44, layered powder).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2016/0368050 A1) as applied to claim 1 above, and further in view of McMurtry et al. (US 2019/0009338 A1).
Re: Claim 6-7, Morris discloses the claimed invention including a sealing ring (38) (Para. 25, seal) except for a sealing ring located between the build plate outer wall and container walls. However, McMurtry discloses a sealing ring (124) disposed between said outer walls of build plate (102) and the containment walls (Fig. 4, Para. 41, sealing ring).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to a sealing ring between outer wall of the build plate and the containment walls as taught by McMurtry, since McMurtry states in paragraph 40 that such a modification ensures that the powder remains in the containment walls during the build. Additionally, it has been held to be a mere duplication of the essential working parts of a device (i.e. a sealing ring on either side of the annular build plate) which involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further, rearranging parts (locating the sealing ring as claimed) of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dautova and Yamada are cited disclosing unclaimed build plate features.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754